DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
The terminal disclaimer filed on 4/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,599,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	Applicant's amendment filed 4/21/2021 has been received and entered into record. As a result, claims 1, 6, 11, and 16 have been amended. Therefore, claims 1-20 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a rotary pressure means for being inserted", "a power control unit for supplying", "a torque compensation unit for adjusting", and "an abnormality detection unit for receiving" in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended claims 1 and 11 to recite, "the power control unit immediately interrupts advance of the rotary pressure means only by controlling the power supplied to the motor according to a control signal from the central processing unit so that the torque of the motor immediately becomes zero, without involving any separate braking means."
	Applicant's remarks [page 8] explains where in Abe's teachings, even if power to the motor is stopped, output torque of the motor does not become immediately zero due to rotational inertia. Thus, Applicant's amended claim limitation, "the torque of the motor immediately become zero" implies that the inertia of the motor is immediately stopped. However, there appears to be no written description for this limitation. 
the output torque of the motor 300 may instantly become zero so that the advance of the drill or the like in an undesirable state may be immediately interrupted." 
However, the "output torque of the motor" is different from the "torque of the motor". If power to the motor is stopped, the output torque of the motor (e.g., the torque generated by the motor as originally presented in claims dated 2/10/220) would become zero, but the remaining torque, i.e., rotational inertia, would still be present. Applicant's disclosure at paragraph [0041] and originally filed claim 1 only has support for the output torque of the motor (torque generated) immediately becoming zero and not the torque of the motor (rotational inertia) immediately becoming zero.
Additionally, there appears to be no written description for claim limitation, "without involving any separate braking means." Applicant at paragraph [0041] discloses where the interruption of the power supply causes the output torque of the motor to instantly become zero. However, Applicant does not disclose whether this is accomplished with or without a braking means. Thus, Applicant does not have support for the amended limitation of "the torque of the motor immediately becomes zero, without involving any separate braking means." 
To further advance prosecution, the examiner interprets the limitation, "without involving any separate braking means" as "without involving any separate physical braking means."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. ("Abe") [U.S. Pub. 2013/0189041] in view of Obayashi [U.S. Pat. 5,801,508].

With regard to claim 11, Abe teaches an electrically controllable rotary pressure device ("A power tool includes: a motor driving an end bit [abstract]"), comprising: 
a rotary pressure means for being inserted to a structure to bore a hole therein or to be fastened thereto ("drill bit … thereby drilling a hole into the workpiece [par. 0048]"); 
a motor for generating torque provided to the rotary pressure means ("The motor 21 includes an output shaft 22 extending toward the front side and having an axial direction in the front-to-rear direction. The output shaft 22 outputs a rotational driving force [par. 0041]"); 
a power control unit for supplying power to the motor ("In the inverter circuit section 102, switching elements are driven based on the output switching signals H1 through H3 and the PWM driving signals H4 through H6, and the stator winding to be energized is determined [par. 0053]"); 
a central processing unit for controlling the power control unit ("The microcomputer 110 calculates a target value of PWM ... The microcomputer 110 also determines a stator winding to be appropriately energized based on outputs [par. 0052]"); 
a rotational speed sensor for measuring a rotational speed of the motor or the rotary pressure means ("The rotor position detecting circuit 115 detects a rotational position of a rotor of the motor 21 based on rotational position detection signals [par. 0051]"); 
a current sensor for measuring a current flowing into the motor ("The electric current detecting section detects an electric current supplied to the motor [par. 0017]"); and 
a torque compensation unit for adjusting the torque by adjusting a control signal from the central processing unit to the power control unit based on the measured current ("The power cutoff section cuts off power supply to the motor when at least one of two condition is satisfied … One condition is such that the electric current detecting section detects an abnormal value of the electric current [par. 0017]" and "stop rotation of the output shaft 22 based on signals from the microcomputer 110 via the control signal output circuit 119 [par. 0053];" it can be seen that stopping power to the motor entails an adjustment in torque), 
wherein the central processing unit comprises an abnormality detection unit for receiving the rotational speed from the rotational speed sensor ("outputs the detected rotational position to the microcomputer 110 [par. 0051]" and "if the rotational speed of the motor 21 is detected to be abnormal [par. 0086]"), 
wherein when abnormality in the rotational speed is detected by the abnormality detection unit ("if the rotational speed of the motor 21 is detected to be abnormal [par. 0086]"), the power control unit immediately interrupts advance of the rotary pressure means only by controlling the power supplied to the motor according to a control signal from the central processing unit so that the torque output of the motor immediately becomes zero ("in the inverter circuit section 102, the switching elements can be driven so as to stop rotation of the output shaft 22 based on signals from the microcomputer 110 [par. 0053]" and "if the rotational speed of the motor 21 is detected to be abnormal, then power supply to the motor 21 is stopped [par. 0086]"), and
wherein a dimension or an intended insertion depth of the rotary pressure means is selected according to a state of the structure to prevent damage to the structure or to internal structure of the structure ("the operator sets a setting value (Ld) of the drilling depth by using the UP button 117A and the DOWN button 117B [par. 0061]" and "prevent the drilling depth from becoming larger than the setting value Ld … where it is highly possible that the end bit 2 penetrate the workpiece by mistake [par. 0077]"). 
In an embodiment, Abe teaches where torque of the motor immediately becomes zero without involving any separate braking means ("the microcomputer 110 proceeds to S207 and outputs a signal to the inverter circuit section 102 in order to apply brake to the motor 21, thereby forcibly stop rotation of the motor 21 [par. 0071]"). 
Abe further teaches, "at the end of drilling, if power supply to the motor 21 is merely stopped, there is possibility that, after power supply to the motor 21 is stopped, the end bit 2 further may rotate and drill to a deeper position due to inertia without any countermeasure. Thus, in order to prevent this, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Abe's teachings of stopping power to the motor, to include outputting a signal to the inverter circuit to forcibly stop rotation of the motor, for the benefit of preventing the rotary pressure means from rotating to a deeper position.
Although Abe teaches wherein the abnormality in the rotational speed is not detected by the abnormality detection unit [fig. 11], Abe does not explicitly teach the central processing unit controls the torque compensation unit so that the measured current has a constant value.
	In an analogous art (electric motors), Obayashi teaches a torque compensation unit, where a central processing unit controls the torque compensation unit so that the measured current has a constant value ("The switching pattern output section 45 receives an output signal 403 of the MPU 43 which represents command voltages corresponding to a magnetizing current command value 401 [col. 6 lines 31-34]" and "The inverter circuit 2 supplies the three-phase ac motor 3 with a constant magnetizing current [col. 10 lines 46-47]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Obayashi's teachings, with the teaching of Abe, for the benefit of maintaining accurate control over rotation of the motor via a constant current.
	Note: claim is presented in the alternative. 

With regard to claim 12, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 11. Abe in the combination further teaches wherein the abnormality in the rotational speed is an abrupt increase in the rotational speed ("if the rotational speed of the motor 21 is detected to be abnormal … the rotational speed of the motor 21 increases abruptly [par. 0086]").

With regard to claim 20, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 11. Abe in the combination further teaches wherein the rotary pressure means is a drill, drill bit, boring tool, or screw ("a motor driving an end bit [abstract]").
	Note: claim is presented in the alternative. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Obayashi further in view of Zhang et al. ("Zhang") [U.S. Pub. 2008/0081386].

With regard to claim 13, the combination of Abe and Obayashi teaches an electrically controllable rotary pressure device as claimed in claim 11. Although Abe in the combination teaches an abnormality in the rotational speed (as presented in claim 11 above), the combination does not explicitly teach wherein the abnormality is a second abrupt increase in the rotational speed following a primary abrupt increase in the rotational speed. 
In an analogous art (rotational rate), Zhang teaches a second abrupt increase in rotational speed following a primary abrupt increase in the rotational speed ("When the angular displacement exceeds some upper threshold (θzone2_min), then a first protective operation is initiated at step 66. In this example, power to the motor is disconnected, thereby terminating operation of the tool [par. 0035]" and "When the angular displacement exceeds some lower threshold (θzone1_min), then a different protective operation, such as pulsing the motor current, may be initiated at 70 … an instantaneous measure of angular velocity [par. 0036]").
Zhang further teaches, "The control scheme employed by the power tool may initiate different protective operations for different tool conditions [abstract]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Zhang's teachings, with the teachings of Abe and Obayashi, for the benefit of tailoring tool characteristic based on detected conditions to avoid potential damage to a workpiece.

Claims 1, 2, 4-7, 10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Obayashi further in view of Meller [U.S. Pub. 2004/0210229].

With regard to claim 1, Abe teaches an electrically controllable rotary pressure device ("A power tool includes: a motor driving an end bit [abstract]"), comprising: 
a rotary pressure means for being inserted to a structure to bore a hole therein or to be fastened thereto ("drill bit … thereby drilling a hole into the workpiece [par. 0048]"); 
a motor for generating torque provided to the rotary pressure means ("The motor 21 includes an output shaft 22 extending toward the front side and having an axial direction in the front-to-rear direction. The output shaft 22 outputs a rotational driving force [par. 0041]"); 
a power control unit for supplying power to the motor ("In the inverter circuit section 102, switching elements are driven based on the output switching signals H1 through H3 and the PWM driving signals H4 through H6, and the stator winding to be energized is determined [par. 0053]"); 
a central processing unit for controlling the power control unit ("The microcomputer 110 calculates a target value of PWM ... The microcomputer 110 also determines a stator winding to be appropriately energized based on outputs [par. 0052]"); 
a rotational speed sensor for measuring a rotational speed of the motor or the rotary pressure means ("The rotor position detecting circuit 115 detects a rotational position of a rotor of the motor 21 based on rotational position detection signals [par. 0051]"); 
a current sensor for measuring a current flowing into the motor ("The electric current detecting section detects an electric current supplied to the motor [par. 0017]"); and 
a torque compensation unit for adjusting the torque by adjusting a control signal from the central processing unit to the power control unit based on the measured current ("The power cutoff section cuts off power supply to the motor when at least one of two condition is satisfied … One condition is such that the electric current detecting section detects an abnormal value of the electric current [par. 0017]" and "stop rotation of the output shaft 22 based on signals from the microcomputer 110 via the control signal output circuit 119 [par. 0053];" it can be seen that stopping power to the motor entails an adjustment in torque), 
wherein the central processing unit comprises an abnormality detection unit for receiving the rotational speed from the rotational speed sensor ("outputs the detected rotational position to the microcomputer 110 [par. 0051]" and "if the rotational speed of the motor 21 is detected to be abnormal [par. 0086]"), 
wherein when abnormality in the rotational speed is detected by the abnormality detection unit ("if the rotational speed of the motor 21 is detected to be abnormal [par. 0086]"), the power control unit immediately interrupts advance of the rotary pressure means only by controlling the power supplied to the motor according to a control signal from the central processing unit so that the torque output of the motor immediately becomes zero ("in the inverter circuit section 102, the switching elements can be driven so as to stop rotation of the output shaft 22 based on signals from the microcomputer 110 [par. 0053]" and "if the rotational speed of the motor 21 is detected to be abnormal, then power supply to the motor 21 is stopped [par. 0086]"). 
In an embodiment, Abe teaches where torque of the motor immediately becomes zero without involving any separate braking means ("the microcomputer 110 proceeds to S207 and outputs a signal 
Abe further teaches, "at the end of drilling, if power supply to the motor 21 is merely stopped, there is possibility that, after power supply to the motor 21 is stopped, the end bit 2 further may rotate and drill to a deeper position due to inertia without any countermeasure. Thus, in order to prevent this, brake is applied to the motor 21 at the end of drilling to reliably stop rotation of the end bit 2 [par. 0069]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Abe's teachings of stopping power to the motor, to include outputting a signal to the inverter circuit to forcibly stop rotation of the motor, for the benefit of preventing the rotary pressure means from rotating to a deeper position.
Although Abe teaches wherein the abnormality in the rotational speed is not detected by the abnormality detection unit [fig. 11], Abe does not explicitly teach the central processing unit controls the torque compensation unit so that the measured current has a constant value.
	In an analogous art (electric motors), Obayashi teaches a torque compensation unit, where a central processing unit controls the torque compensation unit so that the measured current has a constant value ("The switching pattern output section 45 receives an output signal 403 of the MPU 43 which represents command voltages corresponding to a magnetizing current command value 401 [col. 6 lines 31-34]" and "The inverter circuit 2 supplies the three-phase ac motor 3 with a constant magnetizing current [col. 10 lines 46-47]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Obayashi's teachings, with the teaching of Abe, for the benefit of maintaining accurate control over rotation of the motor via a constant current.
Although Abe teaches wherein a dimension or an intended insertion depth of the rotary pressure means is selected to prevent damage to the structure ("the operator sets a setting value (Ld) of the drilling depth by using the UP button 117A and the DOWN button 117B [par. 0061]" and "prevent the drilling depth from becoming larger than the setting value Ld … where it is highly possible that the end bit 2 penetrate the workpiece by mistake [par. 0077]"), Abe does not explicitly teach the rotary pressure means for being inserted to a human body structure and where the selection is according to a state of a human body structure to prevent damage to the human body structure or to human tissue within the human body structure.
 a rotary pressure means for being inserted to a human body structure and an insertion depth of the rotary pressure means selected according to a state of a human body structure to prevent damage to the human body structure or to human tissue within the human body structure ("Further pressing of the handpiece 18 toward the bone (and removal and collection of bone fragments in the container 12) is permitted until the spring 54 is compressed to its fullest extent (as shown in FIG. 3). This also limits the depth of penetration of the drill bit into the bone to a safe depth [par. 0047]").
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Meller's rotary pressure means, with the teaching of Abe and Obayashi, for the benefit of being able to collect material as it is being drilled. 
Additionally, as shown by Meller, it is important to drill to a correct depth when drilling into bone. Therefore, it would have been obvious to have applied the benefits provided by Abe's teachings of providing an accurate drilling operation, to the field of drilling into a human structure as taught by Meller, because in having done so would have yielded the predictable result of precisely controlling a drilling operation on a human structure.
Note: claim is presented in the alternative.

With regard to claim 2, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 1. Abe in the combination further teaches wherein the abnormality in the rotational speed is an abrupt increase in the rotational speed ("if the rotational speed of the motor 21 is detected to be abnormal … the rotational speed of the motor 21 increases abruptly [par. 0086]").

With regard to claim 4, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 1. Meller in the combination further teaches wherein the rotary pressure means comprises a tip opening ("bone grafter attachment 10 … an opening 22 in a bottom of the container 12 [par 0035]").

With regard to claim 5, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 4. Meller in the combination further teaches wherein the rotary pressure means further comprises a tip open/close unit capable of being inserted in the tip opening ("The drill bit 20 passes through an opening 22 in a bottom of the container [par. 0035]" and "a pressing 

With regard to claim 6, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 5. Meller in the combination further teaches wherein the tip open/close unit opens the tip opening when the rotary pressure means applies pressure to the human body structure ("the drill bit 20 is caused to engage the bone 8 and drills into the bone 8 to form bone fragments … Pressing of the container 12 against the bone 8 under the influence of spring 54 also prevents bone fragments from escaping enables positive guiding of the generated bone fragments into the container 12 [par. 0047]").

With regard to claim 7, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 5. Meller in the combination further teaches wherein the tip open/close unit closes the tip opening by means of an elastic body ("The spring holder 52 is urged by the spring 54 against the locking spring ring 56 at one end of the spring 54 whereas the other end of the spring 54 urges the container 12 down to cover the drill bit 20. [par. 0045]").

With regard to claim 10, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 11. Abe in the combination further teaches wherein the rotary pressure means is a drill, drill bit, boring tool, or screw ("a motor driving an end bit [abstract]").
	Note: claim is presented in the alternative.

With regard to claim 14, the combination of Abe and Obayashi teaches an electrically controllable rotary pressure device as claimed in claim 11. The combination does not explicitly teach wherein the rotary pressure means comprises a tip opening.
In an analogous art (rotary apparatus), Meller teaches a rotary pressure means comprising a tip opening ("bone grafter attachment 10 … an opening 22 in a bottom of the container 12 [par 0035]").
Meller further teaches, "The apparatus of the present invention facilitates the removal and collection of bone fragments from a surface of one or more donor sites [par. 0002]."
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Meller's rotary pressure means, with the teachings of Abe and Obayashi, for the benefit of being able to collect material as it is being drilled. 

 As shown by Meller, it is important to drill to a correct depth when drilling into bone. Therefore, it would have been obvious to have applied the benefits provided by Abe's teachings of providing an accurate drilling operation, to the field of drilling into a human structure as taught by Meller, because in having done so would have yielded the predictable result of precisely controlling a drilling operation on a human structure.

With regard to claim 15, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 14. Meller in the combination further teaches wherein the rotary pressure means further comprises a tip open/close unit capable of being inserted in the tip opening ("The drill bit 20 passes through an opening 22 in a bottom of the container [par. 0035]" and "a pressing mechanism 50 is provided to urge the container 12 against the bone 8 during use (and maintain the container against the bone 8 during use) and to cover the drill bit 20 during non-use [par. 0044]").

With regard to claim 16, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 15. Meller in the combination further teaches wherein the tip open/close unit opens the tip opening when the rotary pressure means applies pressure to the structure ("the drill bit 20 is caused to engage the bone 8 and drills into the bone 8 to form bone fragments … Pressing of the container 12 against the bone 8 under the influence of spring 54 also prevents bone fragments from escaping enables positive guiding of the generated bone fragments into the container 12 [par. 0047]").

With regard to claim 17, the combination above teaches an electrically controllable rotary pressure device as claimed in claim 15. Meller in the combination further teaches wherein the tip open/close unit closes the tip opening by means of an elastic body ("The spring holder 52 is urged by the spring 54 against the locking spring ring 56 at one end of the spring 54 whereas the other end of the spring 54 urges the container 12 down to cover the drill bit 20. [par. 0045]"). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Obayashi in view of Miller further in view of Zhang.

With regard to claim 3, the combination of Abe, Obayashi, and Meller teaches an electrically controllable rotary pressure device as claimed in claim 1. Although Abe in the combination teaches an abnormality in the rotational speed (as presented in claim 1 above), the combination does not explicitly teach wherein the abnormality is a second abrupt increase in the rotational speed following a primary abrupt increase in the rotational speed. 
In an analogous art (rotational rate), Zhang teaches a second abrupt increase in rotational speed following a primary abrupt increase in the rotational speed ("When the angular displacement exceeds some upper threshold (θzone2_min), then a first protective operation is initiated at step 66. In this example, power to the motor is disconnected, thereby terminating operation of the tool [par. 0035]" and "When the angular displacement exceeds some lower threshold (θzone1_min), then a different protective operation, such as pulsing the motor current, may be initiated at 70 … an instantaneous measure of angular velocity [par. 0036]").
Zhang further teaches, "The control scheme employed by the power tool may initiate different protective operations for different tool conditions [abstract]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have included Zhang's teachings, with the teachings of Abe, Obayashi, and Miller, for the benefit of tailoring tool characteristic based on detected conditions to avoid potential damage to a workpiece.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Obayashi in view of Meller further in view of Van Hal et al. ("Van Hal") [U.S. Pub. 2008/0066904].

With regard to claim 8, the combination of Abe, Obayashi, and Meller teaches an electrically controllable rotary pressure device as claimed in claim 4. 
The combination does not explicitly teach where the rotary pressure means further comprises a sensor for collecting information on a material flowing in through the tip opening.
a rotary pressure means comprising a sensor ("Also included with tool 10 are reactant holding chamber block 22, fluid collecting chamber block 23, an optional fluid analysis module 25, and an optional second port 26 [par. 0023]") 
collecting information on a material flowing in through a tip opening ("one or more of the pressure, the temperature, and the flow rate are recorded during the injection and/or sampling procedure [par. 0053]"). 
It would have been obvious to one of ordinary skill in the art of the time of filing the invention to have included Van Hal's teachings of a sensor, with the teachings of Abe, Obayashi, and Meller, for the benefit of being able to quickly analyze the material collected.

With regard to claim 18, the combination of Abe, Obayashi, and Meller teaches an electrically controllable rotary pressure device as claimed in claim 14. 
The combination does not explicitly teach where the rotary pressure means further comprises a sensor for collecting information on a material flowing in through the tip opening.
In an analogous art (collecting samples), Van Hal teaches a rotary pressure means comprising a sensor ("Also included with tool 10 are reactant holding chamber block 22, fluid collecting chamber block 23, an optional fluid analysis module 25, and an optional second port 26 [par. 0023]") 
collecting information on a material flowing in through a tip opening ("one or more of the pressure, the temperature, and the flow rate are recorded during the injection and/or sampling procedure [par. 0053]"). 
It would have been obvious to one of ordinary skill in the art of the time of filing the invention to have included Van Hal's teachings of a sensor, with the teachings of Abe, Obayashi, and Meller, for the benefit of being able to quickly analyze the material collected.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because of the new grounds of rejection necessitated by Applicant's amendment and in view of the 35 USC 112(a) rejection presented above.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the Double Patenting rejection. Claims 9 and 19 are deemed allowable because the prior art of record teaches interrupting advance of the rotary pressure means and analyzing information of a material collected; however, Abe et al. and the prior art of record do not teach or suggest, individually or in combination, where the advance of the rotary pressure means is interrupted based on the information collected on a material flowing in through the tip opening of the rotary pressure means, in combination with the remaining limitations of the base claim intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119